United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                        June 8, 2018




By the Court:

No. 17-3163

PLANNED PARENTHOOD OF
INDIANA AND KENTUCKY, INC., et                   Appeal from the United States District
al.,                                             Court for the Southern District of
               Plaintiffs-Appellees,             Indiana, Indianapolis Division.
     v.
                                                 No. 1:16-cv-00763-TWP-DML
COMMISSIONER OF THE INDIANA
STATE DEPARTMENT OF HEALTH, et                   Tanya Walton Pratt,
al.,                                             Judge.
             Defendants-Appellants.

                                        ORDER

        Defendants-appellants have requested en banc review in this case limited to the
question of the constitutionality of Ind. Code § 16-34-3-4, which regulates the disposal
of fetal remains after an abortion or miscarriage. A majority of the judges in active
service have voted to grant the state’s petition. Accordingly, the petition for rehearing
en banc is GRANTED. Part II.B of the panel’s opinion of April 19, 2018, Planned
Parenthood of Ind. and Ky., Inc. v. Comm’r of the Ind. State Dept. of Health, 888 F.3d 300,
307–10 (7th Cir. 2018), is VACATED, and the judgment is also VACATED insofar as it
affirmed the district court’s decision to enjoin enforcement of the fetal disposition
statute. The court will set a date for the en banc oral argument by separate order.